 1 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDcircumstances we believe that the alleged conduct, which relateddirectly to the strike rather than to the election, was too remoteto have probable effect upon the election.3 We therefore findthat the alleged conduct did not create such a general atmos-phere of confusion or fear as to render impossible or improb-able the rational, uncoerced selection of a bargaining represent-ative.As we find that the Employer's exceptions to the RegionalDirector'sreport do not raise substantial or material issuesrespecting the conduct of the election,4 we shall overrule theobjections.As it appears from the tally of ballots that the Petitionerhas secured a majority of the valid votes cast in the election,we shall certify the Petitioner as the bargaining representa-tive of the employees in the appropriate unit.[TheBoard certified United PackinghouseWorkers ofAmerica, affiliated with the CIO, as the designated collective-bargaining representative of the employees of the Employerin the unit found appropriate in the Decision and Direction ofElection herein.]Member Beeson took no part in the consideration of the aboveSupplemental Decision and Certification Representatives.3Cf. Bloomingdale Brothers, Inc., 87 NLRB 1326, and cases cited in footnotes 9 and 10.4Accordingly, we deny the Employer's motion for oralargument and alternative request forremand for further hearing on the strike conduct.MANGEL'S OF LITTLE ROCK, INC.andRETAIL CLERKS'INTERNATIONAL ASSOCIATION, LOCAL UNION NO. 1583,AFL, Case No. 32-RC-570. March 30, 1954SUPPLEMENTAL DECISION AND DIRECTIONPursuant to a Decision and Direction of Election issued by theBoard herein on December 15, 1952,1 an election by secretballot was conducted on January 10, 1953, under the supervisionof the Regional Director for the Fifteenth Region, among theemployees in the unit found appropriate by the Board. Followingthe election a tally of ballots was furnished the parties. Thetally shows that of approximately 19 eligible voters, 7 votedfor the Petitioner, 6 voted against the Petitioner, and 4 votedunder challenge.On January 15, 1953, the Employer filed objections to conductaffecting the results of the election. The Regional Directorinvestigated the objections and the challenged ballots, as the'Not reported in printed volumes of Board Decisions and Orders.108 NLRB No 27. CUSTOM UNDERWEAR MANUFACTURING COMPANY117latterwere sufficient in number to affect the results of theelection.On July 3, 1953, he issued a report on objections andchallenged ballots, in which he recommended that the objec-tions be overruled, that the challenge to the ballot of Mary AliceRobinson be overruled, that the challenge to the ballot ofSylviaLevine be sustained, and that a determination of thevalidity of the ballots of Lillian Henry and Alice Mae Smith bepostponed until the Board should decide in an unfair laborpractice proceeding then pending (Case No. 32-CA-312) whetherthese individuals were discriminatorily discharged. The Em-ployer filed timely exceptions to the Regional Director'sreport. On December 2, 1953, Trial Examiner Sidney L. Feilerissued an Intermediate Report in which he found that Henry andSmith had been discriminatorily discharged. The Employer hasnot filed exceptions to the said Intermediate Report within thetime required therefor and has complied with its recommenda-tions.The Board has considered the Regional Director's report,the Employer's exceptions thereto, the Trial Examiner's In-termediate Report in Case No. 32-CA-312, and the entire recordin the case. For the reasons stated by the Regional Directorinhis report, the Board hereby overrules the Employer'sobjections, sustains the challenge to the ballot of Sylvia Levine,and overrules that to the ballot of Mary Alice Robinson. As theRespondent has not excepted to the Trial Examiner's Inter-mediate Report in Case No. 32-CA-312 and has complied withits recommendations, we find that Lillian Henry and Alice MaeSmith were eligible to vote in the election and overrule thechallenges to their ballots. We shall direct that the ballots ofRobinson, Smith, and Henry be opened and counted.[The Board directed that the Regional Director for theFifteenth Region shall, within ten (10) days from the date ofthis direction,open and count these ballots and serve upon theparties a supplemental tally of ballots.]Member Beeson took no part in the consideration of the aboveSupplemental Decision and Direction.CUSTOM UNDERWEAR MANUFACTURING COMPANYandFLORENCE H. MILLERINTERNATIONAL LADIES' GARMENT WORKERS' UNION,A.F.L. andFLORENCE H. MILLER. Cases Nos. 4-CA-867 and 4-CB-174. March 31, 1954DECISION AND ORDEROn October 27, 1953, Trial Examiner Louis Plost issued hisIntermediateReport in the above-entitled consolidated pro-108 NLRB No. 24.